         Case 1:20-cv-10617-WGY Document 58 Filed 04/08/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
MARIA ALEJANDRA CELIMEN SAVINO            )
and JULIO CESAR MEDEIROS NEVES,           )
                                          )
Petitioners-Plaintiffs,                   )
                                          )                    20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                   )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                    DEFENDANTS’ INPUT REGARDING APRIL 8 LIST

       Respondents-Defendants hereby provide the Court with additional information to assist

the Court in making its determination of which civil detainees at the Bristol County House of

Corrections (“BCHOC”) may be safely released pursuant to the conditions set by the Court on

April 3, 2020. It is ICE’s position, for the record, that release of none of the listed individuals is

required for either their safety or the safety of the remaining civil detainee population at

BCHOC.

       Safety of Detainees: While Plaintiffs update the Court with the ever-increasing number

of cases of COVID-19 in the Commonwealth of Massachusetts, they conspicuously fail to

mention that the number of cases of the virus at BCHOC still stands at zero. Thus, Plaintiffs

chart actually supports the position of Defendants that the detainees are demonstrably safer

within BCHOC than they are outside the facility- even before taking into account the medical

care they are receiving. Plaintiffs also fail to address how the detainees with medical conditions

will receive medical care outside of BCHOC in any meaningful way.
           Case 1:20-cv-10617-WGY Document 58 Filed 04/08/20 Page 2 of 7



       Defendants intend to take up the Court’s invitation for further briefing on the issue of

whether appropriate social distancing can be maintained at BCHOC. Defendants believe it can,

and have taken significant steps to reconfigure the sleeping arrangements so as to greatly

increase the distance between occupied beds. This will be addressed in short order.

       Safety of the Community: The Court, over Defendants’ objection, has ordered the

release of a number of detainees with significant criminal backgrounds, including violent crime,

drug trafficking as well as fraud and identity-type crimes. The Court has also released detainees

who have shown complete disregard for conditions on their prior release by ICE and/or a

willingness to use false identities and many of whom have few ties to the community. These

released detainees pose a significant risk of flight. Almost every one of the detainees on today’s

list has a significant criminal history that would place them in either category 4 or 5 of the

Court’s original sub-classification. This underscores two things: first, the people being detained

at BCHOC are there for good reasons, and, second, the Court’s approach is problematic given

the high percentage of persons with significant criminal history being considered for release.

       Motion for reconsideration: Defendants will file a motion for reconsideration of

detainee Paul Schnaider. 1 Owing to a mistake by undersigned counsel, the record of Mr.

Schnaider was listed under the name of Hugo Candelario-Echegoyen. Mr. Candelario-

Echegoyen is the individual recommended for release by Defendants.

       Paul Schnaider is a significant risk to the community. As stated in Exhibit 1 to the

Defendants’ briefing on the first list of 10 for April 7, 2020 is the following:




       1
        ICE has referred to this individual as “Paul Schnaidery,” and the Court has listed him as
“Paul Schanider.” We will determine which is correct.
         Case 1:20-cv-10617-WGY Document 58 Filed 04/08/20 Page 3 of 7



       Mr. Schnaidery has been arraigned in Massachusetts on 48 occasions and has had
       one protective order issued against him. His criminal history consists of the
       following: On June 7, 2005 he received continuances without findings for larceny
       and conspiracy to commit larceny over $250. On July 9, 2007, he was arraigned
       on intimidation, assault and battery with a dangerous weapon, and threatening
       charges, which were subsequently dismissed. On August 29, 2007, he was
       arraigned on malicious destruction of property and assault and battery charges,
       which were subsequently dismissed. On February 11, 2008, he was arraigned on
       larceny, breaking and entering in the nighttime with the intent to commit a felony,
       resisting arrest, and disorderly conduct charges. He received a probationary
       sentence for these offenses. On August 19, 2008, he was convicted of intimidation
       and received a one-year suspended sentence. On February 26, 2009, he was
       convicted by jury trial of: assault and battery on a police officer, for which
       received a sentence of 90 days; resisting arrest and disorderly conduct, for which
       he received 30 day sentences; and trespassing for which he received a 10 day
       sentence. He also pleaded guilty to other counts of disorderly conduct, disturbing
       the peace, resisting arrest, and trespassing on that day, and the charges relating to
       assault with a deadly weapon were dismissed. On December 5, 2013, he received
       a continuance without a finding for possession of a class B substance. He later
       violated the terms of his probationary sentence for this offense and was sentenced
       to serve 90 days. On March 21, 2013, he was charged with possession of a class B
       substance, and possession with intent to distribute class A and class B substances,
       such charges were later dismissed. On January 24, 2014, he was charged with
       possession of a class B substance, and possession with intent to distribute a class
       B substance, such charges were subsequently dismissed. On October 9, 2014, he
       was arraigned on conspiracy to violate the drug laws, and distribution of a class B
       substance charges, which were later dismissed. On March 2, 2015, he pled guilty
       to operating a vehicle under a suspended license. On May 11, 2015, he was
       convicted for distribution of cocaine and conspiracy to violate the drug laws, for
       which he was ordered to serve a term of imprisonment eighteen months. On
       February 26, 2015, he was charged with assault and battery, larceny from a
       person, and conspiracy, such charges were later dismissed. On July 30, 2018, he
       pled guilty to possession with intent to distribute a class B substance, and
       distribution of a class B substance, for which he received 6-month sentences. The
       other charges of possession of a controlled substance in a school zone and
       conspiracy to violate the drug laws were dismissed. On July 30, 2019 he plead
       guilty to 3 counts of trespassing and one count of breaking and entering, for
       which he received a 28-day sentence.


Clearly, this person is a threat to the safety of the community. In the Court’s original
           Case 1:20-cv-10617-WGY Document 58 Filed 04/08/20 Page 4 of 7



categorization, he would be in category 4, as to which the Court indicated release was unlikely. 2

Defendants request a brief stay of the Court’s order of release of Mr. Schnaider until resolution

of a motion for reconsideration, with proposed substitute detainee, is filed later today.

       Individuals Who Must Not Be Released on the April 8 List: Attached hereto is a

detailed analysis of the risk factors for release of the list of ten for April 8, 2020. Recognizing

that the Court will order the release of some detainees, Defendants suggest that of the second

group of ten, the following individuals cannot be safely released into the community:

            (3) PEGUERO-VASQUEZ, Victor Manuel : Because Mr. Peguero-Vazquez has

            passport fraud, illegal reentry and drug trafficking convictions, he is both a risk to the

            community as well as a risk of flight. After being convicted of passport fraud, he was

            removed in 2011 but re-entered the United States illegally at an unknown date, time

            and place. He is therefore subject to a reinstated order of removal and mandatory

            detention under 8 U.S.C. § 1231(c). Peguero-Vasquez was convicted for illegal re-

            entry in July of 2019 in the U.S. District Court for the District of Rhode Island. Mr.

            Peguero-Vasquez’s criminal history also includes convictions for conspiracy to

            commit and possession of a stolen vehicle and driving under the influence of liquor or

            drugs. As of August 8, 2018, Peguero-Vasquez has outstanding drug trafficking

            charges.

            (4) VARGAS, Cesar: Mr. Vargas presents a significant risk to the community and




       2
         Notably, Plaintiffs understate the extent and degree of Mr. Schnaider’s criminal history.
See Exhibit 10 to Plaintiffs’ April 7 briefing. Plaintiffs state that since 2015, Mr. Schnaider has
pled guilty to “only non-violent” crimes. Defendants do not understand the Court to be
uninterested in significant threats to the community posed by repeated trafficking in hard core
drugs, or breaking and entering.
Case 1:20-cv-10617-WGY Document 58 Filed 04/08/20 Page 5 of 7



 risk of flight due to his convictions for illegal reentry, domestic violence, aggravated

 assault with a weapon, extortion and drug trafficking. He also has a pending

 domestic violence charge. He is subject to mandatory detention under 8 U.S.C.

 §1226(c) due to his criminal record.

 (6) FERREIRA, Pamlar: Ferreira is being held in mandatory detention under 8

 U.S.C. §1226(c) due to her criminal record. She has an extensive criminal record

 including convictions as recently as 2019 or false statements, false claim to United

 States citizenship, and false representation of a social security number. She was also

 convicted in the U.S. District Court for the Southern District of New York for access

 device fraud, device fraud, bank fraud. Ms. Ferreira belongs to the Court’s Category

 5, which includes detainees with significant criminal records in the last five years.

 ICE believes Ferreira should remain in custody as she is subject to mandatory

 detention and a danger to property and a flight risk based on her convictions and

 order of removal. The Court indicated that it was unlikely to release individuals in

 this category, and public safety requires that it not do so.

 (7) JARAMILLO-Quiroz, Hector: Jaramillo-Quiroz was arrested in September of

 2019 and has pending charges of assault dangerous weapon-knife and assault and

 battery with a dangerous weapon. The police report indicates that Jaramillo-Quiroz

 threatened a co-worker with a knife and hit the co-worker with other kitchen

 implements. Mr. Jaramillo-Quiroz is a threat to public safety based upon his pending

 criminal charges and therefore should remain detained.

 (8) HUSSIEN, Hussien: Mr. Hussein is being held in mandatory detention under 8

 U.S.C. §1226(c) due to his criminal convictions. Hussein entered the United States on
         Case 1:20-cv-10617-WGY Document 58 Filed 04/08/20 Page 6 of 7



           August 27, 2004 under a false name. He subsequently obtained lawful permanent

           residence and naturalized to become a United States citizen using his false alias. On

           September 11, 2019, Hussein was convicted in the U.S. District Court for the District

           of Maine for the offense of personage of another in a naturalization proceeding,

           procuring naturalization and making a false statement on a passport application.

           Hussein received 2 months sentence to on each count, to be served concurrently and

           his U.S. citizenship was revoked. Hussein also has fraudulently claimed to be the

           father of four United States citizen children. He is a flight risk due to his lack of

           family and community ties and his criminal history that demonstrates a complete

           disregard to the immigration laws of the United States.

           (9) MOTA, Osvaldo: Mr. Mota is currently detained subject to mandatory detention

           pursuant to 8 U.S.C. § 1226(c) due to his criminal record. On October 24, 2017, he

           was convicted of trafficking in fentanyl and received a sentence of two and half years

           imprisonment. While in ICE custody Mota was removed from his unit for conduct

           which disrupts during a group demonstration. ICE asserts that that Mota should

           remain in ICE custody. Mota is a threat to public safety due to his criminal conviction

           for trafficking in an incredibly dangerous substance.

       The Court is directed to Exhibit 1, attached hereto, for the particulars regarding each of

the ten listed detainees. Defendants do not represent that the others on the initial list of ten pose

no risk to the community or no risk of flight. In fact, ICE has previously determined the

opposite. Defendants’ statements herein are intended merely as guidance for the Court in its

expressed goal of reducing detainee population density at HCBOC. Defendants do urge the

Court not to release the six persons specifically referenced herein, although Defendants believe
           Case 1:20-cv-10617-WGY Document 58 Filed 04/08/20 Page 7 of 7



that the Court would be justified in declining to release others on the list on account of their

propensity to operate motor vehicles while under the influence of alcohol or drug trafficking, for

example.

       Notice of Intent to Remove from the District

       The Defendants further inform the Court, in accordance with its order, that Nita

Alexandru-Nicusor will be transported out of the District of Massachusetts by ICE within a

period of not less than 48 hours. Mr. Alexandru-Nicursor will be transferred to Strafford County

HOC in New Hampshire on Friday morning in order to prepare for his removal scheduled for the

week of April 12, 2020.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                                By:   /s/ Thomas E. Kanwit
                                                      Thomas E. Kanwit
                                                      Michael Sady
                                                      Assistant U.S. Attorneys
                                                      U.S. Attorney’s Office
                                                      John J. Moakley U.S. Courthouse
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
                                                      thomas.kanwit@usdoj.gov
                                                      michael.sady@usdoj.gov

April 8, 2020



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                      /s/ Thomas E. Kanwit
Dated: April 8, 2020                                  Thomas E. Kanwit
